           Case 6:19-cv-06220-WMS Document 25 Filed 09/21/21 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

TAMMY R.,

                           Plaintiff,

                   v.                                                          DECISION AND ORDER
                                                                                   19-CV-6220S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________



          1.       Plaintiff Tammy R. 1 brings this action pursuant to the Social Security Act

(“the Act”), seeking review of the final decision of the Commissioner of Social Security

that denied her application for disability insurance benefits under Title II of the Act.

(Docket No. 1.) The Court has jurisdiction over this action under 42 U.S.C. § 405(g).

          2.       Plaintiff filed her application with the Social Security Administration on July

29, 2014. (R. 2 at 78.) Plaintiff alleged disability beginning on June 14, 2014, due to back,

neck and knee injuries, fibromyalgia, high blood pressure, right wrist injury, depressive

disorder, severe anxiety, varicose veins, and head injury. (R. at 79-80.) Plaintiff’s

application was denied, and Plaintiff thereafter requested a hearing before an

administrative law judge (“ALJ”). On August 23, 2016, ALJ Julia Gibbs held a hearing, at

which Plaintiff, represented by her attorney, appeared and testified. (R. at 41-77.) At the

hearing, the ALJ permitted Plaintiff to amend her alleged onset date to November 28,


1 In accordance with this Court’s Standing Order of November 18, 2020, and consistent with guidance from

the Committee on Court Administration and Case Management of the Judicial Conference of the United
States, this Decision and Order will identify Plaintiff by his first name and last initial.

2   Citations to the underlying administrative record are designated as “R.”
        Case 6:19-cv-06220-WMS Document 25 Filed 09/21/21 Page 2 of 11




2012. (R. at 49.) Vocational Expert Cindy Burnette also appeared and testified by

telephone. At the time of the hearing, Plaintiff was 46 years old, with a twelfth-grade

education and prior work experience as a bus monitor and cafeteria monitor. (R. at 44-

45, 51.)

       3.      The ALJ considered the case de novo and, on May 5, 2017, issued a written

decision denying Plaintiff’s application for benefits. (R. at 10-29.) On February 1, 2019,

the Appeals Council denied Plaintiff’s request to review the ALJ’s decision. (R. at 1.)

Plaintiff then filed the current action on March 25, 2019, challenging the Commissioner’s

final decision. 3

       4.      Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. (Docket Nos. 18, 21.) Plaintiff did not file a reply and

this Court took the motions under advisement without oral argument. For the reasons that

follow, Plaintiff’s motion is granted, and Defendant’s motion is denied.

       5.      A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971). Where


3The ALJ’s May 5, 2017, decision became the Commissioner’s final decision in this case when the Appeals
Council denied Plaintiff’s request for review.

                                                  2
       Case 6:19-cv-06220-WMS Document 25 Filed 09/21/21 Page 3 of 11




evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

      6.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams ex rel. Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988). If supported by substantial evidence, the Commissioner’s

finding must be sustained “even where substantial evidence may support the plaintiff's

position and despite that the court’s independent analysis of the evidence may differ from

the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference and will not substitute “its own judgment for that of the [Commissioner], even

if it might justifiably have reached a different result upon a de novo review.” Valente v.

Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      7.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court of the United States recognized the validity

of this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-42, 107 S. Ct. 2287, 2291, 96 L. Ed.

2d 119 (1987).

      8.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,

                                            3
        Case 6:19-cv-06220-WMS Document 25 Filed 09/21/21 Page 4 of 11




              the [Commissioner] next considers whether the claimant has
              a “severe impairment” which significantly limits his physical or
              mental ability to do basic work activities. If the claimant
              suffers such an impairment, the third inquiry is whether, based
              solely on medical evidence, the claimant has an impairment
              which is listed in Appendix 1 of the regulations. If the claimant
              has such an impairment, the [Commissioner] will consider him
              disabled without considering vocational factors such as age,
              education, and work experience; the [Commissioner]
              presumes that a claimant who is afflicted with a “listed”
              impairment is unable to perform substantial gainful activity.
              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant's severe
              impairment, he has the residual functional capacity to perform
              his past work. Finally, if the claimant is unable to perform his
              past work, the [Commissioner] then determines whether there
              is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 416.920; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       9.     Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant's job qualifications by

considering his or her physical ability, age, education, and work experience. Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423(d)(2)(A); 20

C.F.R. § 416.920(a)(4); Heckler v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952, 1954,

76 L. Ed. 2d 66 (1983).

       10.    The ALJ analyzed Plaintiff’s claim for benefits under the process set forth

above. At step one, the ALJ found that Plaintiff did not engage in substantial gainful

activity between her alleged onset date of November 28, 2012, and her date last insured



                                             4
        Case 6:19-cv-06220-WMS Document 25 Filed 09/21/21 Page 5 of 11




of December 31, 2016. (R. at 12.) At step two, the ALJ found that Plaintiff has the severe

impairments of moderate depression, anxiety, degenerative disc disease of the lumbar

spine, degenerative disc disease of the cervical spine, degenerative joint disease of the

knees, right trigger thumb, carpal tunnel syndrome, and radial styloid tenosynovitis

(deQuervain’s). (Id.) At step three, the ALJ found that Plaintiff does not have an

impairment or combination of impairments that meets or medically equals any

impairment(s) listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§

404.1520(d), 404.1525, 404.1526). (R. at 13.)

       11.    Next, the ALJ found that Plaintiff retains the residual functional capacity

(“RFC”) to perform sedentary work, except that

              [s]uch work is unskilled work with an SVP of 1 or 2. Such work
              does not require rapid rotation of the neck. Such work does
              not require more than frequent use of the hands for fingering
              and grasping. Such work does not require interaction with the
              general public.

(R. at 15.)

       12.    At step four, the ALJ found that Plaintiff was unable to perform any past

relevant work during the relevant period. (R. at 27.) At step five, the ALJ found that there

were jobs that existed in significant numbers in the national economy during the relevant

period that Plaintiff could have performed. (Id.) Accordingly, the ALJ found that Plaintiff

was not disabled between her amended alleged onset date of November 28, 2012,

through her date last insured of December 31, 2016. (R. at 28.)

       13.    Plaintiff argues that the ALJ’s opinion is not supported by substantial

evidence because the ALJ failed to apply the correct legal standards to the opinions of

Plaintiff’s treating physician, Dr. Michael Lax, and to other medical opinions in the record,



                                             5
        Case 6:19-cv-06220-WMS Document 25 Filed 09/21/21 Page 6 of 11




and because she improperly assessed Plaintiff’s credibility. Defendant argues that the

ALJ’s decision is supported by substantial evidence.

       14.     For claims filed before March 27, 2017, such as this one, the Commissioner

evaluates medical opinion evidence under the framework set forth in 20 C.F.R. §

404.1527. 4 Under that framework, the Commissioner is required to evaluate and consider

every medical opinion submitted, together with the rest of the relevant evidence. See 20

C.F.R. § 404.1527 (b) and (c). The opinion of a treating physician is entitled to controlling

weight if it is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in [the] record.” 20

C.F.R. § 404.1527(c). If a treating physician’s opinion is not given controlling weight, the

Commissioner considers the following factors in determining what weigh to give it:

whether the medical source has examined the claimant (with more weight afforded to the

opinion of a source who has); whether the medical source has a treatment relationship

with the claimant (with more, if not controlling, weight afforded to the opinion of a treating

source); whether the medical source’s opinion is supported (with more weight afforded to

well-explained opinions supported by diagnostic findings and other relevant evidence);

whether the medical source’s opinion is consistent with the record as a whole (with more

weight afforded to opinions that are); whether the medical source is a specialist (with

more weight afforded to the opinion of a specialist in the relevant field than to the opinion

of a non-specialist); and whether there are other relevant factors informing the medical

source’s opinion (with more weight afforded to medical sources who understand the social



4For claims filed on or after March 27, 2017, the Commissioner evaluates medical evidence under 20
C.F.R. § 404.1520c.


                                                6
         Case 6:19-cv-06220-WMS Document 25 Filed 09/21/21 Page 7 of 11




security disability process and its evidentiary requirements or who are familiar with the

other information in the claimant’s case record). See 20 C.F.R. §§ 404.1527 (c)(1)-(6),

416.927 (c)(1)-(6); Smith v. Comm’r of Soc. Sec., 351 F. Supp. 3d 270, 279 (W.D.N.Y.

2018).

         15.   After considering these factors, the Commissioner must adequately explain

the weight afforded to the medical opinions, including those that do not receive controlling

weight. See Falbru v. Berryhill, No. 6:17-CV-6314 (MAT), 2018 WL 1553965, at *2

(W.D.N.Y. Mar. 30, 2018) (“Remand is appropriate where an ALJ fails to consider these

factors and to adequately explain the weight given to the consultative examiner’s

opinion.”); Hatcher v. Astrue, 802 F. Supp. 2d 472, 476 (W.D.N.Y. 2011) (“The ALJ must

then articulate his reasons for assigning the weight that he does to both treating and

nontreating physicians’ opinions.”). Failure to provide “’good reasons’ for not crediting the

opinion of a claimant's treating physician is a ground for remand.” Burgess v. Astrue, 537

F.3d 117, 129–30 (2d Cir. 2008) (quoting Snell v. Apfel, 177 F.3d 128, 133 (2d Cir.1999)).

However, an ALJ’s failure to consider the above factors can be harmless error, if “a

searching review of the record” assures a court that “the substance of the treating

physician rule was not traversed.” Estrella v. Berryhill, 925 F.3d 90, 93 (2d Cir. 2019).

         16.   Plaintiff was seen by Dr. Michael Lax and his nurse practitioner, Jacque

Miller, throughout the relevant period between 2012 and 2016. There are multiple records

of examinations that Dr. Lax indicated he had participated in or agreed with. Therefore

this Court finds, and Defendant does not dispute, that Dr. Lax was Plaintiff’s treating

physician. Medical examinations performed by NP Miller and signed off on by Dr. Lax

reveal that Plaintiff was seen numerous times for neck pain, headaches, right hand pain,



                                             7
        Case 6:19-cv-06220-WMS Document 25 Filed 09/21/21 Page 8 of 11




and lower back pain. On June 19, 2014, a medical examination found an abnormal gait

and decreased strength in her lower extremities, and that she was unable to perform

either heel or toe walking. (R. at 395.) On July 2, 2014, Plaintiff was seen for wrist pain.

An exam found tenderness and some decreased strength. (R. at 397.) On December 9,

2015, a physical exam found an abnormal gait and positive straight leg raise. (R. at 1241-

42.) Plaintiff’s right and left knee and ankle extension and flexion were all 2/5, and she

was unable to perform toe or heel walking. (Id.) Dr. Lax and NP Millar both signed off on

the note, as they regularly did. (Id.) On February 23, 2016, a neurological exam revealed

decreased sensation in Plaintiff’s right upper extremity. (R. at 1245.) She had 2/5 strength

in her elbow and wrist flexion and extension, and 1/5 strength in her finger abduction. NP

Millar stated that Plaintiff had an abnormal gait and required a cane or rolling walker to

ambulate. (Id.) NP Miller noted that Plaintiff had both headaches and pain in the back of

her head where she was hit with a basketball (Id.).

       17.    On August 15, 2016, Dr. Lax completed two medical opinion forms

regarding Plaintiff’s functioning: an “Evaluation of Physical Work Limitations” (R. at 1226-

27) and a “Doctor’s Report of MMI/ Permanence,” apparently generated for the New York

Workers’ Compensation system. (R at 1258-60.) In the first evaluation, Dr. Lax noted

that he had treated Plaintiff since 2011, and stated that Plaintiff’s diagnoses were

intractable chronic headaches, low back pain with sciatica, neck pain, wrist pain, and leg

pain. (R. at 1226.) He opined that she would be absent more than four times per month

because of her impairments or treatment and assessed her with limitations in standing,

reaching, lifting, and other functions. (Id.)




                                                8
        Case 6:19-cv-06220-WMS Document 25 Filed 09/21/21 Page 9 of 11




       18.    The ALJ disagreed with Dr. Lax’s opinion. She found that Plaintiff’s

headaches were not likely to persist at a severe level for a continuous 12-month period.

The ALJ gave Dr. Lax’s prognosis of “fair” significant weight, but did not give great weight

to Dr. Lax’s functional assessment because it was “not accompanied by the results of a

functional capacity examination,” because Dr. Lax appeared to base his opinions on

Plaintiff’s subjective complaints, and because determinations of disability are reserved to

the Commissioner. (R. at 26.)

       19.    Although the ALJ was correct that a medical provider’s determination of

disability is not entitled to any weight, the rest of her analysis does not conform to the

treating physician rule. The Burgess factors include the length of treatment and the

relationship between the provider and the claimant, both of which the ALJ should have

addressed in her consideration. The presence or absence of a “functional capacity

evaluation” is not a Burgess factor.

       20.    Additionally, the fact that a provider based his or her opinion to some extent

on a plaintiff’s subjective complaints is not, by itself, grounds for rejecting that opinion. It

is not improper for a treating source to take into account the patient's subjective

complaints. Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (“Medically acceptable

clinical and laboratory diagnostic techniques include consideration of a patient's report of

complaints, or history, as an essential diagnostic tool.”). On the other hand, “a treating

source's opinion is not considered well-supported if it is based entirely on the claimant’s

own subjective reports.” Feringa v. Comm'r of Soc. Sec., No. 515CV785LEKCFH, 2016

WL 5417403, at *8 (N.D.N.Y. Sept. 9, 2016), report and recommendation adopted, No.

515CV785LEKCFH, 2016 WL 5415780 (N.D.N.Y. Sept. 28, 2016) (emphasis added)



                                               9
       Case 6:19-cv-06220-WMS Document 25 Filed 09/21/21 Page 10 of 11




(quoting Capron v. Colvin, 14-CV-6080 (JCS), 2015 W L 3906723, *9 n.10 (W.D.N.Y.

June 25, 2015) (citing Baladi v. Barnhart, 33 F. App’x. 562, 563 (2d Cir. 2002) and

Polynice v. Colvin, 576 F. App’x. 28, 31 (2d Cir. 2014)). Here, Dr. Lax clearly had a long-

term relationship with Plaintiff. He had either examined Plaintiff or approved NP Miller’s

exam notes since 2014. This familiarity with Plaintiff supports an inference that the form

was not competed entirely based on Plaintiff’s subjective complaints and makes this a

weak reason for rejecting Dr. Lax’s opinion.

       21.    As for the second opinion, which addressed factors relevant to the Workers’

Compensation system, this Court agrees that any opinions of Dr Lax as to Plaintiff’s

percentage impairment or as to whether or not Plaintiff was “disabled” merit no weight,

because these are matters reserved to the Commissioner in Social Security cases. See

20 C.F.R. § 404.1527 (d)(1); § 416.927 (d)(1). Thus, the ALJ was under no obligation

simply to adopt Dr. Lax’s opinion that Plaintiff was “markedly disabled.”

       22.    However, as with the first opinion, the reasons the ALJ gave for rejecting

Dr. Lax’s second opinion do not constitute the “good reasons” required by the regulations.

The ALJ gave Dr. Lax’s opinion “limited weight” because it was not accompanied by the

results of a functional capacity assessment. As discussed above, this is not a “good

reason” for rejecting the opinion of a treating physician, particularly without any discussion

of the statutory factors weighing in favor of Dr. Lax’s opinion.

       23.    For all these reasons, this Court finds that the ALJ’s RFC is not based on

substantial evidence.

       24.    Plaintiff also argues that the ALJ’s did not properly assess the opinions of

other medical sources and improperly assessed Plaintiff’s credibility. This Court offers no



                                             10
         Case 6:19-cv-06220-WMS Document 25 Filed 09/21/21 Page 11 of 11




opinion on these arguments at this time since the case is being remanded on other

grounds. On remand, the ALJ is free to address these arguments to the extent she deems

necessary.

         25.   After carefully examining the administrative record, this Court finds cause

to remand this case to the Commissioner for further administrative proceedings consistent

with this decision. Plaintiff’s motion for judgment on the pleadings is therefore granted.

Defendant’s motion seeking the same relief is denied.



         IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 18) is GRANTED.

         FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

21) is DENIED.

         FURTHER, that this case is REMANDED to the Commissioner of Social Security

for further proceedings consistent with this decision.

         FURTHER, that the Clerk of Court is directed to CLOSE this case.

         SO ORDERED.



Dated:         September 21, 2021
               Buffalo, New York


                                                      s/William M. Skretny
                                                     WILLIAM M. SKRETNY
                                                    United States District Judge




                                            11
